The State of TexasAppellee




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       April 17, 2014

                                   No. 04-13-00721-CR

                                   Donald KELLOGG,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the County Court at Law No. 2, Bexar County, Texas
                                 Trial Court No. 427645
                          Honorable Jason Wolff, Judge Presiding


                                      ORDER

        The State’s second motion for an extension of time to file its brief is GRANTED. The
State’s brief is due on May 15, 2014. No further extensions will be granted.



                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court